DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/14/2022 has been entered.

	
Examiner’s Comment
Please review all non-elected claims. For example, the examiner notes claim 3 uses indefinite language “preferably” and “for example”.

Response to Arguments
This action is responsive to the amendment filed 01/14/2022. To reduce the issues, the examiner withdraws the rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 1-2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski et al (8,480,754) in view of Hedley et al (2008/0140214).
this should not be surprising since the absence of parting lines is extremely difficult to achieve (page 11, Section II)”.
The examiner’s interpretation of the “pivot angle” is shown below.


    PNG
    media_image1.png
    398
    608
    media_image1.png
    Greyscale

Regarding the new limitation, “wherein the femoral component comprises a thermoplastic polymeric material of at least 70 wt% polymer”; see at least column 155, lines 37 through column 156, line 67 teaching thermoplastic materials (specifically see column 156, line 28) which teaches embodiments interpreted as comprising 100 wt% thermoplastic polymer.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski et al (8,480,754) in view of Hedley et al (2008/0140214).
Bojarski et al teaches a femoral component of a knee prosthesis.


    PNG
    media_image2.png
    423
    554
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    682
    476
    media_image3.png
    Greyscale

Bojarski et al teaches the component can be made of varying materials including synthetic polymers to form a one piece component as shown. Bojarski et al states (column 156, lines 48-54):
The polymers can be prepared by any of a variety of approaches including conventional polymer processing methods. Preferred approaches include, for example, injection molding, which is suitable for the production of polymer components with significant structural features, and rapid prototyping approaches, such as reaction injection molding and stereo-lithography. 
It is the examiner’s position that the 3-dimensional femoral component of Bojarski et al made by injection molding has parting lines produced between mold sections. If not inherent, it would have been obvious to one skilled in the art that the demarcation between mold sections produces parting lines. Finally, see applicant’s argument stating, “this should not be surprising since the absence of parting lines is extremely difficult to achieve (page 11, Section II)”.
However, Bojarski et al fails to teach first and second posterior parting lines disposed on curved outer surfaces of the posterior end and an anterior parting line disposed on the anterior end of the curved outer surface due to the location of the demarcation between the mold sections and, 
wherein the curved outer surface includes an area (A) which extends from the first and second posterior parting lines to the anterior parting line forming an uninterrupted area of the curved outer surface of the femoral component arranged to pivot through an angle of at least 140° without any parting line and/or without any remnant of a parting line contacting the tibial surface.
Hedley et al also teaches a femoral component of a knee prosthesis which is formed by mold sections (two piece mold) process producing an anterior and two posterior mold parting lines 50.

    PNG
    media_image4.png
    558
    608
    media_image4.png
    Greyscale
 
The posterior parting line 50 (one per condyle) and the anterior parting line 50 form an uninterrupted area of the curved outer surface of the femoral component arranged to pivot through an angle of at least 140° (obtuse angle shown below) without any parting line and/or without any remnant of a parting line contacting the tibial surface (as shown).

    PNG
    media_image1.png
    398
    608
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have used the demarcation of the mold sections taught by Hedley et al producing first and second posterior parting lines (due to separate condyles of Bojarski et al) and an anterior parting line forming an uninterrupted area of the curved outer surface of the femoral component arranged to pivot through an angle of at least 140° without any parting line and/or without any remnant of a parting line contacting the tibial surface with the molded femoral component of Bojarski et al such that the mold sections could be divided and that femoral component could be easily removed.
 Further, it is the examiner’s position that it is mere common sense to one skilled in the art not to have a parting line in the curved outer articulating surface area of a femoral component such to not wear the tibial component, thus, placing the posterior lines and the anterior line at least 140° apart. 140° is the normal range of motion a knee joint.
Regarding the new limitation, “wherein the femoral component comprises a thermoplastic polymeric material of at least 70 wt% polymer”; see at least column 155, implant component and/or guide tool as described herein can include both configuring one or more features, measurements, and/or dimensions of the implant and/or guide tool (e.g., derived from patient-specific data from a particular patient and adapted for the particular patient) and manufacturing the implant. In certain embodiments, manufacturing can include making the implant component and/or guide tool from starting materials, for example, metals and/or  polymers or other materials in solid (e.g., powders or blocks) or liquid form.


Claim 2, the combination fulfills this limitation of having an obtuse angle greater than 140 degrees wherein no parting line in area (A) has been removed or reduced.
Claim 24, the combination teaches an uninterrupted area of the curved outer surface which is a solid body which can be interpreted as one-piece or as a state of matter. It would have been obvious to one skilled in the art (engineers, surgeons) to keep all parting lines to a minimum, including 0.025 mm, not to place wear on other articulating components such as the patella and tibia.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774